Blackford, J.
Debt by the state, on the relation of a county treasurer, on a bond conditioned for the collection by Cunningham, the principal obligor, of the state and county revenue for the year 1839. The declaration avers the appointment of assessors, &c.; that their bonds were approved, &c.; that they made the assessments, &c.; that the assessments were verified by affidavit and approved, &c.; that a certain property tax and a certain poll tax were ordered to be levied, &c.; that Cunningham was appointed collector, &c., and gave bond, &c.; that a duplicate and precept were delivered to the collector, &c.; that the county revenue amounted to the sum of 2,848 dollars, &c. There are three breaches: 1. That the collector had not collected nor paid the county revenue, nor any part thereof. 2. That he had collected the sum of 2,848 dollars, county revenue, but had not paid over the same nor any part thereof. 3. That he had not returned the duplicate and precept, nor had he paid over the county revenue. There are fourteen pleas. The third, sixth, and eighth pleas, which are each pleaded to the whole declaration, were demurred to. The demurrers-were overruled, and judgment was thereupon rendered for the defendants.
The third plea is, that the bonds of the assessors were not approved by the clerk. The sixth plea is, that the assessors did not verify on oath, nor deliver to the clerk, their lists of taxable property. As the declaration charges that Cun*340ningham collected the county revenue and failed to pay it over, &c., the third and sixth pleas are bad. The collector, after collecting the money, cannot refuse to pay it over, on such grounds as those stated in these pleas. The eighth plea is, that the poll tax was fixed at 624 cents, &c., although the law limited it to 50 cents; and that Cunningham collected the property tax, and paid over the same. The eighth plea is bad because it does not answer thé third breach, which alleges that the duplicate and precept had not been returned.
J. M. Hanna, for the plaintiff.
E. W. MGaughey, A. Kinney, S. B. Gookins, and W. P. Bryant, for the defendants.

Per Curiam.

The judgment is reversed with costs. Cause remanded, &c.